IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
WILMA GRAHAM and RINIA
GRAHAM,                                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioners,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3000

TRENTON APARTMENTS,
LTD. dba TRENTON
APARTMENTS,

      Respondent.

_____________________________/

Opinion filed January 3, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Glorimil R. Walker of Three Rivers Legal Services, Inc., Gainesville, for
Petitioners.

Conrad C. Bishop, III of the Bishop Law Firm, P.A., Perry, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.